Citation Nr: 0335144	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-00 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
generalized anxiety disorder.  



REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from July 1964 to 
March 1966.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2000 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
generalized anxiety disorder and assigned a 10 percent 
rating, effective March 16, 1993.  The veteran appealed this 
determination to the Board.  In a November 2001 rating 
decision, the RO granted a 30 percent rating for the service-
connected generalized anxiety disorder, effective March 16, 
1993.  The veteran continued his appeal.  

In a November 2002 decision, the Board denied the veteran's 
claim for a rating in excess of 30 percent for generalized 
anxiety disorder.  The veteran appealed this determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a June 2003 Order, the Court granted the 
parties' Joint Motion for remand, vacated the Board's 
November 2002 decision, and returned the matter to the Board 
for compliance with the Veterans Claims Assistance Act of 
2000.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Recent decisions by the Court 
have mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In the Joint Motion, the parties agreed that VA failed to 
adequately discuss the VCAA duty to notify.  Specifically, VA 
was required to identify which portion of the evidence or 
information necessary to substantiate the veteran's claim is 
to be provided by the veteran, and which portion the 
Secretary will attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Consequently, the 
Board finds that a remand is required for compliance with the 
Joint Motion and the Court's Order.  

Furthermore, the veteran's attorney submitted additional 
medical evidence directly to the Board without a waiver of RO 
review.  Therefore, the RO must readjudicate the issue on 
appeal in light of this evidence before the Board issues a 
decision on the merits of the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
concluded that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded, the RO must 
take this opportunity to inform the veteran that a full year 
is allowed to respond to a VCAA notice and that a waiver must 
be submitted by the veteran if he wishes his case to be 
returned to the Board prior to the expiration of that one-
year period.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Specifically, the 
veteran should be informed of the 
evidence he needs to submit to 
substantiate his claim for a higher 
initial rating for his service-connected 
generalized anxiety disorder, and 
identify which portion of the evidence or 
information necessary to substantiate the 
claim is to be provided by the veteran, 
and which portion the Secretary will 
attempt to obtain on his behalf.  

2.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any response received from 
the veteran, the claim for an increased 
initial rating for generalized anxiety 
disorder should be readjudicated in light 
of all the additional evidence associated 
with the claims folder.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


